Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 
Response to Arguments
The amendments filed 5/10/2022 have overcome the previously presented 35 USC 102a1 rejection of claim 16 over Ravikumar. 
Applicant’s arguments with respect to the 35 USC 102a1 rejection of independent claim 16 over Michaeli and the 35 USC 103 rejection of independent claims 1 and 11 over Michaeli in view of Dalton have been fully considered but are not persuasive. 
Upon further review, it appears that the reference numbers 13” and 19 have been erroneously reversed in fig. 19 of Michaeli. The higher disk with steps 19h (steps labelled in fig. 42) should be labeled 19 in fig. 37 and the channeled disk immediately below it should be labeled 13” in fig. 37. The examiner considers the cap to be external disc 19 (erroneously labelled 13” in fig. 37). Regarding claim 11, Applicant argues (page 6-7 of remarks filed 5/10/2022) that the adjustment bolt (14a) of Michaeli is not releasably attached to the attachment region of cap 19 (erroneously labelled as 13” in fig. 37) and is instead threaded with slider 15”. Claim 11 claims that the adjustment mechanism is releasably coupled to the one or more attachment regions. The phrase "releasably coupled" does not require that the adjustment bolt directly contacts the attachment region. Rather, the phrase "releasably coupled" requires that the two elements are releasably joined or connected to each other. Two elements may be considered attached, coupled, or connected to each other by way of their common connection to something else. All elements shown in figs. 36-39 of Michaeli are considered coupled (and attached) to one another (by way of the remaining structure).  Therefore, the adjustment mechanism is considered coupled to the attachment region, and further considered releasably coupled since it can be removed from the rest of the device (e.g., by rotating the bolt 14a until it is removed). Applicant’s arguments with respect to amended claim 16 are not persuasive for the same reason. 
Claim 1 has been amended to require that the adjustment mechanism is secured to the planar cap at one of the one or more attachment regions. Because the planar cap (19, mislabeled as 13” in fig. 37) and the adjustment mechanism (bolt 14a) are secured to one another via the remaining structure of the device, they are considered secured to one another at any point along their structure. Note also that rotation of the cap (eternal disk 19 having stairs 19h) results in the adjustment mechanism (14a) being secured (via the slider 15”) to the planar cap at the attachment region (fig. 42), wherein the slider is positioned on the attachment region. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 9) and claim 11 (line 11) each includes “the cylindrical portion” which lacks antecedent basis. As best understood, “the cylindrical portion” should read “the rounded base” in claims 1 and 11 and has been thus treated for purposes of claim interpretation. 
Claim 15 includes “the plurality of tines” which lacks antecedent basis. For the purposes of claim interpretation, “at least some of the plurality of tines” is being treated as though it reads “the first tine”. Claims 3-10 and 12-14 are rejected by virtue of their dependence from claim 1 or claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Michaeli et al. (US 2011/0301421, now issued as US 8,974,380; “Michaeli”). Michaeli discloses an expandable access portion comprising a housing (12; which houses shaft 30 passing therethrough) having an expandable conduit coupled thereto, the conduit including a plurality of tines (21) and a sleeve (23; fig. 14d) coupled to the plurality of tines, an actuation member (e.g., 17h or 17c; fig. 15a,b; considered a structural equivalent to a threaded ring since it rotates to engage projections on housing, thereby rotating housing to cause opening/closing of the tines) coupled to the housing the actuation member being designed to shift the expandable conduit between a first configuration and an expanded configuration, and a cap coupled to the housing, the cap (13) including a cylindrical portion (see examiner-annotated figure below, noting that cap 13 has a thickness and forms a cylinder) and an attachment region projecting laterally outward from the cylindrical portion, the attachment region including two substantially parallel side surfaces that extend radially outward relative to the cylindrical portion and an end surface at an end region of the two substantially parallel side surfaces. The attachment region (see below) has an adjustment mechanism (bolt 14a closest to that particular attachment region) releasably attached thereto (note: bolt 14a can be rotated until it is removed from remainder of device). Note that the phrases “attached to” and “coupled to” merely require that two pieces are joined or connected to each other and does not require a direct connection between the two elements. Two elements may be considered connected to each other by way of their common connection to something else. 
    PNG
    media_image1.png
    540
    941
    media_image1.png
    Greyscale

Regarding claim 20, the cap (13) further comprises a second attachment region (see above), and further comprises a second adjustment mechanism (adjustment bolt 14a nearest 2nd attachment region) releasably coupled to the second attachment region (fig. 3b). Note that the phrases “attached to” and “coupled to” merely require that two pieces are joined or connected to each other and does not require a direct connection between the two elements. Two elements may be considered connected to each other by way of their common connection to something else. 
Regarding claims 18-19, the adjustment mechanism (bolt 14a) can be considered a stabilizing bar (wherein bar is given its broadest reasonable interpretation of “a usually slender rigid piece that has a specific use”) and a threaded leg (wherein leg is considered to read on any elongated shaft or bar or leg-like extension).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaeli et al. (US 2011/0301421, now issued as US 8,974,380; “Michaeli” – paragraph citations taken from ‘421) in view of Dalton (US 7,374,534).
Consider the embodiment of the retractor shown in fig. 37, which may be used with an opening mechanism second type 60b shown in fig. 44a ([0791]). Michaeli discloses a system for accessing a central nervous system, the system comprising an expandable access port, the expandable access port comprising a housing (61b; fig. 44a) having a plurality of tines coupled thereto (noting that “coupled” does not require a direct connection; rather, two elements can be considered coupled by way of their common connection to one or more intermediate members) and having a threaded region (61ba) with an external thread (61ba; fig. 44a), a planar cap (19, mislabeled 13” in fig. 37, but correctly identified in fig. 42) coupled to the housing, the planar cap (19, mislabeled as 13’’ in fig. 37) comprising a rounded base and one or more attachment regions projecting laterally outward from the rounded base (attachment regions best shown in fig. 36a, noting that 60a is being replaced by 60b as per fig. 44a; see annotated figures below), the one or more attachment regions each including two substantially parallel side surfaces that extend radially outward relative to the rounded base and an end surface at an end region of the two substantially parallel side surfaces (see figures below), an actuation member (66) threadably coupled to the external thread and designed to shift the tines between a first configuration and an expanded configuration by rotation of the actuation member (66), and an adjustment mechanism (14a) secured to the planar cap at one of the one or more attachment regions. Because the planar cap (19, mislabeled as 13” in fig. 37) and the adjustment mechanism (bolt 14a) are secured to one another via the remaining structure of the device, they are considered secured to one another at any point along their structure. Note also that rotation of the cap (eternal disk 19 having stairs 19h) results in the adjustment mechanism (14a) being secured (via the slider 15”) to the planar cap at the attachment region (fig. 42), wherein the slider is positioned on the attachment region. 
The system of Michaeli further includes a holder (30’) designed to extend through the housing, the holder comprising a shaft (30’; fig. 2a,b) and a nose cone (30c; fig. 7a) attached to the shaft. Regarding claims 3 and 12, the actuation member includes a nut (“opening mechanism nut 66”) threadably engaged with the threaded region. See the examiner-annotated reproductions of a portion of fig. 37 (only element 13’’) and fig. 36a, wherein the rounded base and laterally outwardly extending attachment regions are labelled.

    PNG
    media_image2.png
    97
    592
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    327
    708
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    290
    309
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    312
    407
    media_image5.png
    Greyscale

Regarding claim 11, Michaeli discloses the invention substantially as stated above in more detail with respect to claim 1, including an expandable access port comprising a housing (61b), a planar cap (19, mislabeled as 13’’ in fig. 37; note that correct number is used in fig. 42), and an actuation member (66), and a holder (30’) having a shaft and nosecone. The housing has an expandable conduit (tines 21 and sleeve 23) coupled thereto and having a threaded region with an external thread (61ba) disposed along an exterior surface of the threaded region (fig. 44a,b), the expandable conduit comprising a plurality of tines (21). The actuation member is designed to shift the expandable conduit between a first configuration and an expanded configuration by rotating the actuation member about the exterior surface of the threaded region (figs. 44a,b; [0791]-[0796]). The device of Michaeli further comprises an adjustment mechanism (e.g. angular adjustment bolt 14a; consistent with corresponding structure of instant application, which includes a set screw or threaded leg as per par. [0183] and [0262] of the instant application) releasably coupled (i.e., can be rotated until it detaches from rest of device) to one of the one or more attachment regions. It is noted that the term “coupled” does not require a direct connection between two elements; two elements may be considered coupled by virtue of their shared connection to intermediate members. In this case, all elements shown in fig. 36-39 (wherein 60a has been replaced by 60b as per par. [0796]) are considered coupled to one another. 
Regarding claims 1 and 11, Michaeli fails to disclose that the holder comprises a tubular base member from which the shaft extends.
Dalton discloses another system comprising an expandable access port comprising a housing (e.g., 18 or 19) and a plurality of tines (14) coupled thereto and a holder (22) designed to extend through the housing. The holder of Dalton includes a tubular base (23), a shaft (25) extending from the tubular base, and a nose cone (24; fig. 2) attached to the shaft. Such a tubular base allows the holder of Dalton to threadably engage a portion of the expandable access port, and further allows introduction of a wire (guiding K-wire) through central lumen (30) of the holder (col. 4, ll. 1-11 and 30-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the prior art of Michaeli to include a tubular base connected to a proximal end of the holder shaft as taught by Dalton, and to further include a passage running through the shaft and the nose cone of the holder of Michaeli as taught by Dalton, in order to provide a means of releasably fixing the holder and the access port relative to each other and to provide a channel through which a guiding wire may pass. 
Regarding claims 4, 5, and 13, at least one of the tines is secured to the housing with a pivot pin (15j, which secures tine to slider 15, which is secured to the housing; figs. 39,40).
Regarding claim 6, at least one of the tines includes a proximal end region with an angled surface (fig. 10a,10h).
Regarding claims 7 and 14, the actuation member (66) includes an actuation surface (threaded inner surface; 66b) that is designed to engage (via housing 61b, arms 62/63, sliders (64), slider members 15, and surface 21e of tine) the angled surface (consider angled surface near and to the left of reference number 21fa in fig. 10h) of the tine. It is noted that the term “engage” does not require that the actuation surface contacts the angled surface. Rather, the term “engage” is given its broadest reasonable interpretation of “to interlock with; to cause mechanical parts to mesh”, https://www.merriam-webster.com/dictionary/engage). Rotation of the actuation member (66) causes arms ring (62), arms (63) and sliders 64 to move, which causes slider member 15 to move, which then causes the angled surface of the tine to move. Thus, the actuation surface of the actuation member is considered designed to engage the angled surface of the tine.
Regarding claims 8 and 15, the system comprises a sleeve (23; fig. 14d and [0622]-[0623]) extending along some of the tines, including the claimed first tine.  
Regarding claim 9, the housing defines a central axis and the nose cone is aligned with the central axis when the plurality of tine is in the first configuration (as understood in view of fig. 2a, 2c, and fig. 6c). 
Regarding claim 10, the system comprises one or more stabilization members coupled to the housing (consider member 18, or member 19, in fig. 37, each serving to “stabilize” the various elements of the system relative to one another). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 8/9/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771